Exhibit 4fff Variable Annuity Payment Option Rider This rider is made a part of the Contract to which it is attached.Except as stated in this rider, it is subject to the provisions contained in the Contract.Coverage under this rider begins on the Rider Date as shown on the Contract Benefit Data pages.This optional rider makes a variable annuity payment option available that provides variable Periodic Income Payments.If the Owner elects to receive variable Periodic Income Payments under this rider, then either (a) the Mortality and Expense Risk and Administrative Charge will increase as shown on the Contract Benefit Data pages subject to the maximum charge described herein, or (b) a VAPOR Rider Charge for this rider will be shown on the Contract Benefit Data pages subject to the maximum charge described herein.During the Access Period, the Owner may make Withdrawals or surrender the Contract for its Surrender Value subject to the terms and conditions of this rider.Any Death Benefit option in effect prior to the Periodic Income Commencement Date will be terminated. Maximum Mortality and Expense Risk and Administrative Charge, including any VAPOR Rider Charge:[2.35%] Definitions Access Period The length of time selected by the Owner as shown on the Contract Benefit Data pages.The Access Period begins on the Periodic Income Commencement Date shown on the Contract Benefit Data pages.If this rider is elected by a beneficiary to settle a death claim, Access Periods that extend beyond the beneficiary’s life expectancy as determined by Section 401(a)(9) of the Internal Revenue Code, as amended, will not be allowed. Account
